

117 HR 5042 IH: To provide that section 216 of Executive Order 14008 shall have no force or effect, and for other purposes.
U.S. House of Representatives
2021-08-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5042IN THE HOUSE OF REPRESENTATIVESAugust 17, 2021Ms. Cheney introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committees on Agriculture, and Science, Space, and Technology, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo provide that section 216 of Executive Order 14008 shall have no force or effect, and for other purposes.1.Limitation on Executive branch acquisition of land(a)In generalSection 216 of Executive Order 14008 (86 Fed. Reg. 7619; relating to tackling the climate crisis at home and abroad) shall have no force or effect.(b)Executive branch action restrictedThe President, and each Federal agency, may not— (1)take an action if the sole authorization for such action is a report or recommendation initiated pursuant to a covered Executive order or campaign;(2)mandate that a State, Tribal, or local government adopt, or participate in, specific conservation practices developed as the result of a report or recommendation initiated pursuant to a covered Executive order or campaign;(3)with respect to private property owners who do not wish to sell their property to the Federal Government, use Federal agency programs or funds to acquire private property from such private property owners in order to increase Federal holdings of public lands based on a report or recommendation initiated pursuant to a covered Executive order or campaign; or (4)with respect to private land, mandate that the owners of such land adopt, or participate in, conservation practices developed as the result of a report or recommendation initiated pursuant to a covered Executive order or campaign.(c)DOI payment of property taxesOn an annual basis, with respect to any private land acquired by the Federal Government as the result of a report or recommendation initiated pursuant to a covered Executive order or campaign, the Secretary of the Interior shall pay to each county the amount such land would be assessed for property taxes, as determined by the county, if such land remained private land. (d)Covered order or campaign definedIn this section, the term covered Executive order or campaign means—(1)section 216 of Executive Order 14008 (86 Fed. Reg. 7619; relating to tackling the climate crisis at home and abroad);(2)any successor Executive order; and(3)a program, campaign, or effort with similar goals to section 216 of Executive Order 14008, including the America the Beautiful campaign.